DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Acknowledgement is hereby made of receipt and entry of the communication filed 09 February 2022. Claims 1, 3, 5, 7-13, 21, 24, 28, 33-36, 39, and 40 are pending in the instant application. Applicant’s election of Group I (claims 1, 3, 5, 7-13, 21, 24, and 25) with traverse is noted. Applicant argues that unity of invention is present and any searches would be coextensive in nature. These arguments have been carefully considered but are not deemed to be persuasive. Unity of invention exists when there is a “special technical feature” that makes a contribution over the prior art. However, the claimed invention lacks a posteriori unity of invention. As set forth below the concept of a human codon-optimized NPC1 gene does not represent a contribution over the prior art. Moreover, the inventions of Groups I and II are both directed toward different inventive concepts that will raise different issues with respect to enablement and art. Accordingly separate searches will clearly be required for each group. The requirement is still deemed proper and is therefore made FINAL. Claims 28, 33-36, 39, and 40 have been withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 18 December 2019 

37 C.F.R. § 1.84
The drawings filed 18 December 2019 have been reviewed and are acceptable.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the term “NPC1 gene” should read -NPC1 gene-.  Applicant is reminded that gene designations are generally italicized to avoid any ambiguities. Appropriate correction is required.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


	Claim 1, 5, 13, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (U.S. Publ No. 20180104289 A1, published 19 April 2018, claiming priority to 62/144,702, filed 08 April 2015; hereinafter the “Venditti et al. (2018)”) in view of Daniel et al. (2015). The claims are directed toward a nucleic acid construct for the expression of NPC1 in a cell comprising a human codon-optimized NPC1 gene. Claim 5 references an EF1α promoter, claim 13 the inclusion of inverted terminal repeats (ITRs), and claim 21 the inclusion of an antibiotic marker. Venditti et al. (2018) provide adeno-associated viral expression vectors encoding NPC1 and comprising the EF1α promoter, ITRs, and an antibiotic marker (see Figs. 1 and 9). This teaching does not appear to provide a codon-optimized NPC1 gene. However, Daniel et al. (2015) provide software that enables one of ordinary skill in the to optimize nucleic acid inserts for human expression. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the NPC1 inserts of Venditti et al. (2018), using the teachings of Daniel et al. (2015), to optimize gene expression utilizing codon optimization techniques. One of ordinary skill in the art would have reasonably expected the claimed insert to display higher expression levels in human cells as compared to non-optimized sequences.

	Claim 8 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (U.S. Publ No. 20180104289 A1, published 19 April 2018, claiming priority to 62/144,702, filed 08 April 2015; hereinafter the “Venditti et al. (2018)”) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Chandran et al. (WO 2012/103081 A1, published 02 August 2012, hereinafter referred to as “Chandran et al. (2012)”). The claims are directed toward human codon-optimized NPC1 genes comprising SEQ ID NO.: 1 (claim 8) or 26 (claim 12). The former sequence is a codon-optimized NPC1 gene and the latter includes additional regulatory elements (e.g., EF1α promoter). Venditti et al. (2018) provide multiple NPC1 genes but fail to disclose the et al. (2012) provide the same NPC1 gene that was optimized to obtain SEQ ID NO.: 1. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the NPC1 gene of Chandran et al. (2012), using the teachings of Daniel et al. (2015), to optimize gene expression utilizing codon optimization techniques, and to express this gene in the AAV expression system of Venditti et al. (2018). One of ordinary skill in the art would have reasonably expected the claimed insert to display higher expression levels in human cells as compared to non-optimized sequences.

	Claims 3, 7, 24, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (U.S. Publ No. 20180104289 A1, published 19 April 2018, claiming priority to 62/144,702, filed 08 April 2015; hereinafter the “Venditti et al. (2018)”) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Veldhoen et al. (2008). The claims further require the utilization of a cell penetrating peptide (CPP) such as Tat, TP10, or TP2. Veldhoen et al. (2008) disclose various CPPs including Tat and TP10 (see Table 1, p. 1283). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CPP motif into the codon-optimized NPC1 expression cassette of Venditti et al. (2018) and Daniel et al. (2015), to increase targeting of the protein to the desired location.

	Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Venditti et al. (U.S. Publ No. 20180104289 A1, published 19 April 2018, claiming priority to 62/144,702, filed 08 April 2015; hereinafter the “Venditti et al. (2018)”) in view of Daniel et al. (2015), as applied supra to claim 1, and further in view of Balazs and Baltimore (U.S. Pub. No. 2012/0232133 A1, published 13 September 2021; hereinafter referred to as “Balazs and Baltimore (2012)”). The claims further require the utilization of a synthetic intron (intron S) to improve transgene expression from the AAV vector. Balazs and Baltimore (2012) provide a synthetic intron that facilitates transgene expression in AAV vectors. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a synthetic intron into the the codon-optimized NPC1 expression cassette of Venditti et al. (2018) and Daniel et al. (2015), to increase targeting of the protein to the desired location.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent  or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648